1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MACK A. WEST, Jr.,                               )   Case No.: 1:16-cv-00046-DAD-JLT (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REGARDING SETTLEMENT
13          v.                                            CONFERENCE SET FOR JANUARY 31, 2019,
                                                      )   AT 10:00 A.M.
14                                                    )
     HULBERT, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          This case is currently set for a settlement conference before the undersigned on January 31,

18   2019, at 10:00 a.m. at the U.S. District Court, Fresno, California.

19          On December 21, 2018, Deputy Attorney General Sean Lodholz contact the undersigned’s

20   courtroom clerk and requested a telephonic appearance for the presence of Plaintiff’s conservator at

21   the conference.

22          Based on a review of the record in this case and the confidential nature of a settlement

23   conference, the Court is inclined to deny the request because there is no information to confirm that

24   Plaintiff is represented by a conservator or to ascertain the correct identity of such conservator.

25   However, within fourteen (14) days, either Plaintiff, Defendants and/or Plaintiff’s conservator may

26   provide additional information to the Court as to whether Plaintiff is indeed represented by a
27   conservator and provide the identity of the conservator, in order to further resolve Defendants’

28   informal request. If a response is filed by Plaintiff’s conservator, he/she shall provide sufficient

                                                          1
1    documentation, such as letters of conservatorship and/or court orders, regarding the conservatorship to

2    demonstrate the authority to prosecute this action. Deputy Attorney General, Sean Lodholz is

3    HEREBY DIRECTED to serve a copy of this order on Plaintiff’s conservator.

4
5    IT IS SO ORDERED.

6    Dated:    December 27, 2018
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
